Coulter, J.
The charge of the court, without replying severally to the various points put by the plaintiff’s counsel, was in substance an answer to them all. It appears sufficiently by the testimony that the necessary quantity of grain was in the mill of the defendants, which was the place appointed for the delivery, (and the court properly left the facts to be determined by the jury,) at the time fixed in the notes for payment; and that it had been set apart by the miller under the directions of defendants for that purpose.
When the agent of the plaintiff went to the mill at the time the last note fell due, he was told by Rowley, one of the defendants, that the grain was there ready, and it was shown to him. The fact of its being there ready for the plaintiff at the several days and times specified in the notes for the payment was a discharge of the de*171fendant’s engagements, and divested them of the property in the grain, and vested it in the plaintiff. Case v. Green, 5 Watts, 262. When, therefore, this grain was burnt, a few days afterwards, with the mill, the loss was the plaintiff’s. Judgment affirmed.